              Case 20-31384-hdh11 Doc 1 Filed 05/08/20                              Entered 05/08/20 16:45:44                   Page 1 of 15


Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Elite Infrastructure, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  1130 E Arapaho
                                  Suite 475
                                  Richardson, TX 75081
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dallas                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 20-31384-hdh11 Doc 1 Filed 05/08/20                                   Entered 05/08/20 16:45:44                      Page 2 of 15
Debtor    Elite Infrastructure, LLC                                                                    Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
             Case 20-31384-hdh11 Doc 1 Filed 05/08/20                                 Entered 05/08/20 16:45:44                     Page 3 of 15
Debtor   Elite Infrastructure, LLC                                                                 Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             Case 20-31384-hdh11 Doc 1 Filed 05/08/20                                Entered 05/08/20 16:45:44                    Page 4 of 15
Debtor    Elite Infrastructure, LLC                                                                Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 8, 2020
                                                  MM / DD / YYYY


                             X   /s/ Eric Benavides                                                       Eric Benavides
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Sole Member




18. Signature of attorney    X   /s/ Eric A. Liepins                                                       Date May 8, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Eric A. Liepins
                                 Printed name

                                 Eric A. Liepins
                                 Firm name

                                 12770 Coit Road
                                 Suite 1100
                                 Dallas, TX 75251
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     972-991-5591                  Email address      eric@ealpc.com

                                 12338110 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-31384-hdh11 Doc 1 Filed 05/08/20                                      Entered 05/08/20 16:45:44                            Page 5 of 15


 Fill in this information to identify the case:
 Debtor name Elite Infrastructure, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS                                                                                   Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bird Electric                                                                                                                                                            $44,185.38
 Enterprises LLC
 8787 IH 20
 Eastland, TX 76448
 BJ Services, LLC                                                                                                                                                         $69,692.81
 PO Box 733585
 Dallas, TX
 75373-3585
 DNOW LP                                                                                                                                                                  $50,570.46
 PO Box 200822
 Dallas, TX
 75230-0822
 Ensign                                                                                                                                                                 $226,593.72
 15015 Vickery Drive
 Houston, TX 77032
 Hoss Pump                                                                                                                                                                $99,074.42
 Systems
 1336 N. 143rd E.
 Ave
 Tulsa, OK 74116
 Ibex Construction                                                                                                                                                      $270,539.70
 Services LLC
 PO Box 62021
 San Angelo, TX
 76904
 Iconest Civil Works                                                                                                                                                      $82,000.00
 3800 E 42nd St.
 Suite 607
 Odessa, TX 79762
 Ingram Professional                                                                                                                                                    $371,781.60
 Services, Inc.
 PO Box 2978
 Hobbs, NM 88241
 KBK Industries, LLC                                                                                                                                                    $153,402.50
 Dept. #41979
 PO Box 650020
 Dallas, TX
 75265-0020

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 20-31384-hdh11 Doc 1 Filed 05/08/20                                      Entered 05/08/20 16:45:44                            Page 6 of 15



 Debtor    Elite Infrastructure, LLC                                                                          Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Knight Oil Tools                                                                                                                                                         $84,167.82
 LLC
 1001 Briar Patch
 Drive
 Broussard, LA
 70518
 Marsau Enterprises,                                                                                                                                                      $69,624.30
 Inc
 1209 N 30th Street
 Enid, OK 73701
 Petro Guardian, LLC                                                                                                                                                    $109,991.21
 29089 Krentel Road
 Lacombe, LA 70445
 Power Infrastructure                                                                                                                                                     $88,530.83
 Partners
 20308 Hwy 71 W,
 Suite 6B
 Spicewood, TX
 78669
 Precision Pump &                                                                                                                                                         $67,333.79
 Valve, LLC
 PO BOX 16653
 Lake Charles, LA
 70616
 Pro View                                                                                                                                                               $103,705.00
 5656 South Staples
 Ste 222
 Corpus Christi, TX
 78411
 Slyder Energy                                                                                                                                                            $58,059.87
 Solutions
 PO Box 467
 Chandler, OK 74834
 Ultra EnviroFlex                                                                                                                                                         $85,556.25
 4702 N Bryant Blvd.
 San Angelo, TX
 76903
 Varco Electric LLC                                                                                                                                                     $272,262.19
 5319 Sierra Vista
 Drive
 PO Box 956
 Carlsbad, NM 88220
 Weatherford US, LP                                                                                                                                                       $46,318.04

 WW Tank Oklahoma                                                                                                                                                       $142,574.00
 LLC
 PO Box 2399
 Pampa, TX 79066




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 7 of 15



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         A&P Services, Inc.
                         PO Box 7064
                         Odessa, TX 79760


                         AD Trucking, LLC
                         1401 N Ave I
                         Odessa, TX 79763


                         Advantage Trailer LLC
                         PO Box 795171
                         Dallas, TX 75379


                         Ahern Rentals
                         PO Box 271390
                         Las Vegas, NV 89127-1390


                         Alliance Energy, LLC
                         PO Box 1509
                         Artesia, NM 88211


                         Bird Electric Enterprises LLC
                         8787 IH 20
                         Eastland, TX 76448


                         BJ Services, LLC
                         PO Box 733585
                         Dallas, TX 75373-3585


                         Blackwater Rentals, LLC
                         8509 Venita Ave.
                         Lubbock, TX 79424


                         Brown-Campbell
                         11800 Investment Dr.
                         Shelby Township, MI 48315
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 8 of 15




                     CAN-OK Oilfield Services, Inc.
                     887 Country Road 1405
                     Chickasha, OK 73018


                     Cascade Process Controls
                     10201 Younger Rd.
                     Midland, TX 79706


                     Cherokee Rental Inc
                     PO Box 13524
                     Odessa, TX 79768-3524


                     Circle C Trucking and Services
                     PO Box 11329
                     Odessa,, TX 79760


                     Crume Sales, Inc.
                     2308 Pole Road
                     More, OK 73160


                     DNOW LP
                     PO Box 200822
                     Dallas, TX 75230-0822


                     Elliott Electric Supply
                     3800 E 42nd St., Suite 607
                     Odessa, TX 79762-5930


                     Encore Welding Services, LLC
                     314 N. Canal St.
                     Carlsbad, NM 88220


                     Encore Wellhead Systems, LLC
                     PO Box 27380
                     Houston, TX 77227
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 9 of 15




                     Ensign
                     15015 Vickery Drive
                     Houston, TX 77032


                     Falcon Technologies & Services
                     PO Box 734260
                     Dallas, TX 75373-4260


                     Gems Sensors & Contorls
                     One Cowles Rd
                     Plainville, CT 06062


                     GK TechStar, LLC
                     802 West 13th Street
                     Deer Park, TX 77536


                     Hoss Pump Systems
                     1336 N. 143rd E. Ave
                     Tulsa, OK 74116


                     Ibex Construction Services LLC
                     PO Box 62021
                     San Angelo, TX 76904


                     Iconest Civil Works
                     3800 E 42nd St. Suite 607
                     Odessa, TX 79762


                     Ingram Professional Services, Inc.
                     PO Box 2978
                     Hobbs, NM 88241


                     John Meador Construction Inc.
                     PO Box 558
                     Eldorado, TX 76936
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 10 of 15




                      KBK Industries, LLC
                      Dept. #41979
                      PO Box 650020
                      Dallas, TX 75265-0020


                      KC Electric
                      4300 S. Van Buren
                      Enid, OK 73703


                      Knight Oil Tools LLC
                      1001 Briar Patch Drive
                      Broussard, LA 70518


                      Lone Star Tank Rental, Inc.
                      PO Box 40868
                      Dallas, TX 75320-4868


                      Marsau Enterprises, Inc
                      1209 N 30th Street
                      Enid, OK 73701


                      Micro Motion, Inc
                      7070 Winchester Circle
                      Boulder, CO 80301


                      Milroc Distribution
                      5208 Rotary Dr.
                      Carlsbad, NM 88220


                      Monahans Nipple-Up Service
                      PO Box 1552
                      Monahans, TX 79756


                      Odessa Pumps, Inc
                      ATTN: Odessa Pumps & Equipment, Inc
                      PO Box 207614
                      Dallas, TX 75320-7614
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 11 of 15




                      OEM Electric Supply LLC
                      PO Box 270237
                      Flower Mound, TX 75027


                      Permian Anchor
                      PO Box 12238
                      Odessa, TX 79768


                      Permian SWD Solutions LLC
                      PO Box 760
                      Post, TX 79356


                      Petro Guardian, LLC
                      29089 Krentel Road
                      Lacombe, LA 70445


                      Petroplex Acidizing, Inc.
                      PO Box 2299
                      Hicksville, NY 11802


                      Pettigrew & Associates PA
                      100 E Navajo Dr. Suite 100
                      Hobbs, NM 88240


                      Power Infrastructure Partners
                      20308 Hwy 71 W, Suite 6B
                      Spicewood, TX 78669


                      Precision Pump & Valve, LLC
                      PO BOX 16653
                      Lake Charles, LA 70616


                      Premier Pipe, LLC
                      15600 JFK BLVD Suite 200
                      Houston, TX 77032
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 12 of 15




                      Pro View
                      5656 South Staples Ste 222
                      Corpus Christi, TX 78411


                      PTW Energy Services Inc
                      DEPT CH 19870
                      PALATINE, IL 60055-9870


                      Raider Pump & Supply Inc
                      PO Box 1143
                      Lamesa, TX 79331


                      Ready Drill LLC
                      PO Box 7269
                      Abilene, TX 79608-4268


                      RK Supply
                      11400 West County Road 30
                      Midland, TX 79707


                      Sentry Crane Services
                      PO Box 566
                      Watford City, ND 58854


                      Slyder Energy Solutions
                      PO Box 467
                      Chandler, OK 74834


                      SnD Trucking & Roustabout
                      P.O. Box 11223
                      Midland, TX 79702


                      Spraberry Production Services
                      500 W Texas Ave, Ste.900
                      Midland, TX 79701
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 13 of 15




                      Superior Performance, Inc.
                      PO Box 1110
                      Broussard, LA 70518


                      Turbines Inc Odessa LLC
                      960 S. Meadow Avenue
                      Odessa, TX 79761


                      Ultra EnviroFlex
                      4702 N Bryant Blvd.
                      San Angelo, TX 76903


                      Valiant Financal Services
                      2720 Dundee Road
                      Suite 291
                      Northbrook, IL 60062


                      Varco Electric LLC
                      5319 Sierra Vista Drive
                      PO Box 956
                      Carlsbad, NM 88220


                      WB Supply
                      PO Box 206620
                      Dallas, TX 75320-6620


                      Weatherford US, LP



                      West Texas Dumpster
                      6100 Lake Forrest Dr Ste 505
                      Atlanta, GA 30328


                      Whitco Supply
Case 20-31384-hdh11 Doc 1 Filed 05/08/20   Entered 05/08/20 16:45:44   Page 14 of 15




                      Wilbanks Trucking Services LLC
                      11246 Lovington Hwy
                      Artesia, NM 88210


                      WW Tank Oklahoma LLC
                      PO Box 2399
                      Pampa, TX 79066
           Case 20-31384-hdh11 Doc 1 Filed 05/08/20                                   Entered 05/08/20 16:45:44          Page 15 of 15




                                                               United States Bankruptcy Court
                                                                     Northern District of Texas
 In re      Elite Infrastructure, LLC                                                                    Case No.
                                                                                   Debtor(s)             Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Elite Infrastructure, LLC in the above captioned action, certifies that the following
is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Eric Benevides
 1130 E Arapho
 Suite 475
 Richardson, TX 75081




    None [Check if applicable]




 May 8, 2020                                                         /s/ Eric A. Liepins
 Date                                                                Eric A. Liepins
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Elite Infrastructure, LLC
                                                                     Eric A. Liepins
                                                                     12770 Coit Road
                                                                     Suite 1100
                                                                     Dallas, TX 75251
                                                                     972-991-5591 Fax:972-991-5788
                                                                     eric@ealpc.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
